 1
 2
 3
                                                                     JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 AMBER WILSON and JASMINE                    CASE NO. 2:18-cv-08065-MWF-E
   RICHARDS,                                   Hon. Michael W. Fitzgerald - Ctrm. 5A, (First
12                                             St. Courthouse)
             Plaintiffs                        Hon. Mag. Charles F. Eick - Ctrm. 750, 7th Fl.
13                                             (Roybal)
                 v.
14                                             ORDER DISMISSING ENTIRE
   CITY OF LOS ANGELES, OFFICER                ACTION
15 M. NELSON; OFFICER J.
   HABERKORN; OFFICER B.
16 POPULORUM; DET. A.                          [Filed concurrently with Stipulation for
   RODRIGUEZ; SGT. L. CALDERON;                Dismissal of Entire Action]
17 OFFICER N. MADJD; OFFICER
   P.DURNIOK; OFFICER A. TORRES;               Complaint filed:      9/17/18
18 OFFICER D. CRUZ; OFFICER C.                 Trial Date:           3/24/20
   VALENZUELA; OFFICER FIELDS;
19 SGT. J. TALMAGE, inclusive,
20              Defendants.
21
22 GOOD CAUSE appearing therefore,
23    IT IS HEREBY ORDERED that the above-captioned action against Defendant
24 CITY OF LOS ANGELES is dismissed, with prejudice. All parties shall bear their own
25 costs and attorneys’ fees.
26 DATED: January 24, 2020
27                                HONORABLE MICHAEL W. FITZGERALD
                                  UNITED STATES DISTRICT COURT JUDGE
28

                                           1
